          Case 2:99-cv-02855-EEF Document 7 Filed 10/15/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                        *           CIVIL ACTION

          v.                                    *           NO.: 99-2855

TYRONNE KENNEDY                                 *           SECTION: “L”

                                      *         *           *

                                          ORDER

       Considering the foregoing Motion to Substitute Counsel of Record filed by the United

States of America,

       IT IS HEREBY ORDERED that the United States’ motion is GRANTED and that

Brock D. Dupre, Assistant United States Attorney, be SUBSTITUTED in place of Eneid A.

Francis as counsel of record for the United States in the above-captioned proceedings.

       New Orleans, Louisiana, this        day of      October       , 2019.




                                                    _________________________________
                                                    ELDON E. FALLON
                                                    UNITED STATES DISTRICT JUDGE
